Case 2:21-cr-00045-AJS Document 3-3. Filed 02/03/21 Page 1 of 2
Cr2Uu-4s
CRIMINAL CASE INFORMATION SHEET

Pittsburgh x Erie Johnstown

RelatedtoNo. (20-169), (20-168), (20-221), Judge Schwab
(20-170), (20-174)

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are deemed
related).

CATEGORY: 1. Narcotics and Other Controlled Substances

la. _____ Narcotics and Other Controlled Substances
_ (3 or more Defendants)

2. ______ Fraud and Property Offenses

2a. _____ Fraud and Property Offenses

(3 or more Defendants)

 

 

 

 

3 Crimes of Violence

4. Sex Offenses

5. Firearms and Explosives

6 Immigration

7 X_ All Others
Defendant’s name: Joseph H. Craft
Is indictment waived: Yes x No
Pretrial Diversion: Yes x No
Juvenile proceeding: Yes x No
Defendant is: x Male Female
Superseding indictment or information Yes x No

 

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismissed on governments’ motion
After appellate action

Other (explain)

County in which first offense cited
occurred: Allegheny County

 

Previous proceedings before Magistrate
Judge:

 

 

Case No::

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:21-cr-00045-AJS

Date arrested or date continuous U.S.
custody began:

Defendant:
Name of Institution:

Custody is on:

Detainer filed:

Date detainer filed:

Total defendants:

Total counts:

Data below applies to defendant No.:

Defendant’s name:

COUNT U.S. CODE

1

18 U.S.C. §§ 2 and 231(a)(3)

Document 3-3 Filed 02/03/21 Page 2 of 2

 

is in custody X is not in custody

 

this charge another charge

another conviction
State

Federal

yes no

 

Joseph H. Craft

 

 

 

SUMMARY OF COUNTS
OFFENSE FELONY MISDEMEANOR
Obstruction of Law Enforcement x
During Civil Disorder

I certify that to the best of my knowledge the above entries are true and correct.

FEB 0 3 202!

DATE:

/s/ Shaun E. Sweeney

 

 

SHAUN E. SWEENEY
Assistant U.S. Attorney
PA ID No. 53568
